Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 3, 5 – 17 and 20 – 23 are pending.

Allowable Subject Matter
Claims 1 – 3, 5 – 17 and 20 – 23, renumbered as 1 – 20, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 8 and 15 (renumbered as 1, 10 and 17) directed to receiving a composite digital asset in a first hierarchical data format, the composite digital asset including a plurality of grouped components; converting the composite digital asset to a second hierarchical data format by breaking out the plurality of grouped components into individual components and representing the individual components as a plurality of nodes and hierarchical relationships between the nodes in a graph database, the plurality of nodes including a node that is shared with an additional plurality of nodes representing an additional composite digital asset in the graph database; storing a build map for the composite digital asset in the second hierarchical data format, the build map representing the composite digital asset and a build history of tracked operations performed to create the composite digital asset; storing a delivery map for the composite digital asset in the second hierarchical data format, the delivery map generated from the build map and representing the composite digital asset; and using the delivery map for the composite digital asset in the second 
Applicant’s arguments with regards to the amended claim language, in addition to candidate prior art from an updated search, have been considered and the claim language, when taken as a whole, is in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164